DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed 3/10/2022 (hereafter the “March 10 Reply”) has been entered.  
Claims 1, 5, 12, 15, 23-24, 28, 33, 37, 41, 48, 70, 74, 87, 92, 99-100, 105, 108-115, 118-119 and 121-122 remain pending, with Claims 48, 70, 74, 87, 92, 100, 105 and 108 withdrawn from consideration as directed to non-elected inventions (see below).  
Additionally, Claim 99 is withdrawn from consideration as directed to a non-elected species (see below).

Bona Fide Amendment
The March 10 Reply includes Applicant traversal of the provisional nonstatutory double patenting rejection of record as follows:

    PNG
    media_image1.png
    68
    475
    media_image1.png
    Greyscale

(see pg 14 of the Reply).
This traversal is not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s traversal is an assertion to have the required filing held in abeyance pending indication of allowable subject matter, which is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As previously indicated, Applicant’s election without traverse of Group I, Claims 1, 5, 12, 15, 23-24, 28, 33, 37, 41, 99, 108-115, 118-119 and 121-122 in the reply filed on March 10, 2021 is acknowledged.  Claims 48, 70, 74, 87, 92, 100 and 105 are withdrawn from consideration as directed to non-elected inventions.
Additionally, Claim 108 is withdrawn from consideration because it is directed to a product prepared by the method of Claim 105 (withdrawn from consideration as directed to a non-elected invention, see above).  Moreover, Claim 105 is directed to a method of preparing a TSC, which TSC is distinct from the TSC of elected Group I (see Restriction Requirement of 9/10/2020, where Claim 105 is Group VII).  Thus Claim 108 is interpreted as directed to a product that lacks unity of invention from elected Group I for the same reasons as Group VII lacks unity of invention.  Therefore, Claim 108 is directed to a non-elected invention and has been withdrawn from consideration.  

Species Election
As previously indicated, Applicant’s election without traverse of the species of 
A(iii) a covalent bond resulting from a conjugation reaction that does not form a phosphodiester bond, 
B(iv) a cycloaddition, and 
C(xiii) a component of a conjugating moiety 
in the reply filed on March 10, 2021 is acknowledged.
Claims 1, 5, 12, 15, 23-24, 28, 33, 37, 41, 99, 109-115, 118-119 and 121-122 read on the elected species.  
More specifically regarding Claim 99, it is directed to a product prepared by the method of Claim 92 (withdrawn from consideration as directed to a non-elected invention, see above).  The method of Claim 92 does not produce a product that reads on the elected species because it encompasses “ligating the sticky ends of the first nucleic acid and the second nucleic acid in a ligation reaction” (see lines 7-8) and so encompasses formation of a phosphodiester bond in contravention to elected species A(iii) a covalent bond resulting from a conjugation reaction that does not form a phosphodiester bond.  Therefore, Claim 99 is directed to a non-elected species and has been withdrawn from consideration.

Drawings
In light of amendment to the specification regarding Figure 15, the previous objection thereto as failing to comply with 37 CFR 1.821(c) has been withdrawn.  

Claim Interpretation
The following terms in the claims are interpreted in light of the instant specification as follows:
 “artificial nucleic acid” in Claim 1 in light of pg 10, lines 1-3;
“transposase binding site (TBS)” in Claim 1 in light of pg 11, lines 33-37), which is not limited to double-stranded TBSs;
“linking segment” in Claim 1 in light of pg 9, lines 10-27;
“conjugation reaction” in Claim 5 in light of pg 8, lines 15-21;
“biologically active variants” in Claim 24 in light of pgs 7-8, bridging ¶;
“targeting moiety” in Claim 28 in light of pg 10, lines 21-27;
“conjugating moiety” in Claim 33 in light of pgs 3, 6, 22, 24 and 36, especially “[a] conjugating moiety includes at least one functional group that is capable of undergoing a conjugation reaction” on page 36;
“transposition event” in Claims 109 and 111 in light of pg 11, lines 38-41); and
“IST” in Claim 113 in light of pg 8, lines 29-34.

Dependent Claim 41 is directed to a TSC product of Claims 1 and 37 further comprising 
(A) “one or more additional synaptic complexes [SCs]...” (see lines 2-5) 
and/or 
(B) “one or more additional artificial nucleic acids [ANAs], each additional artificial nucleic acid comprising a double-stranded TBS [transposon binding site] at each end and an intervening linking segment” (see lines 6-7).  
The broadest reasonable interpretation of embodiments with only (B) includes embodiments where “one or more artificial nucleic acids” is part of the TSC product of Claim 1, such as through non-covalent interactions (e.g. mediated by a transposase bound to a TBS of (B)) in a synaptic complex with another ANA of Claims 1 and 37.  A skilled artisan would recognize such embodiments to also meet the requirements of (A) “one or more additional synaptic complexes [SCs]” in Claim 41.  

Dependent Claim 109 is directed to a method comprising “combining the TSC of claim 1 with a target nucleic acid under conditions and for a time sufficient for the TSC to carry out a transposition event” (emphasis added), which is interpreted as requiring embodiments of the claim to only comprise a step of “combining” without requiring “a transposition event” to occur as an affirmative step.  Stated differently, the emphasized portion of the quoted claim language is interpreted as an intended outcome (or use) of the step of combining and not as a required outcome.  This is consistent with the plain wording of Claim 109 as well as that of dependent Claim 110, which further limits Claim 109 by including affirmative steps of “fragmenting” and “adding” that are necessary for “a transposition event”.  

Claim 113 depends from Claims 1 and 111, and Claim 113 recites the limitation "selecting nucleic acid fragments comprising an IST".  Claims 1 and 111 do not provide express basis for “IST”, and so Claim 113 has been accorded the broadest reasonable interpretation as directed to a method of Claim 111 wherein prior to step (c) thereof, an “IST” (i.e. an ‘identifiable sequence tag’) was already part of the TSC of Claim 1 (based on the definition on pg 8, lines 29-30, of the instant specification.  Embodiments of an “IST” containing TSC include, but are not limited, to those as encompassed by Claim 15, which recites “wherein the linking segment further comprises [ ] an identifiable sequence tag (IST)”.  

Claim 122 is directed to a “kit comprising the TSC of claim 1” where the term “kit” is not expressly defined in the instant application as filed, despite a section entitled “Kits” on page 51 of the instant specification.  
Therefore, the broadest reasonable interpretation of “kit” in Claim 122 is as a collection or aggregation of physical elements that includes a “TSC of claim 1” as one of the elements.   

Claim Objections - Maintained
Dependent Claim 113 is objected to because of the following informalities:  the claim recites “comprising an IST” where “IST” is an abbreviation for “identifiable sequence tag” (see pg 8, lines 29-34) and so the abbreviation should be spelled out to avoid confusion with other terms that may be abbreviated as “IST”.  Appropriate correction is required.
Response to Applicant Arguments  
On page 10 of the March 10 Reply, Applicant argues that “Claim 15 includes the first instance of the abbreviation ‘IST’ in the claims and recites ‘identifiable sequence tag (IST)’”.  This is not persuasive because dependent Claim 113 does not depend from Claim 15 and so it is unclear that the limitations of Claim 15 apply to Claim 113.  

Claim Rejections - 35 USC § 112 - Withdrawn
In light of amendments to the claims, the previous rejection of Claims 41, 121 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  
In light of amendments to the claims, the previous rejection of Claims 1, 5, 12, 15, 23-24, 28, 33, 37, 41, 109-115, 118-119 and 121-122 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  

Claim Rejections - 35 USC § 101 - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 118 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  The step of “(f) analyzing the sequenced fragments to identify fragments of the target nucleic acid that can be linked due to the presence of a nucleic acid sequence resulting from the transposition even” in Claim 113 is where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “analyzing” and ‘to identify” (e.g. by directly or indirectly observing and/or evaluating sequence information provided by Claim 111, from which Claim 118 depends).  
Furthermore, and to the extent that the steps rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior steps of “(a)” through “(e)” in Claim 111 are directed to “combining”, “fragmenting”, “selecting”, “amplifying” and “sequencing” as i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claim 111 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps are only directed to the preparation of sequence data for use in the “analyzing” in Claim 118.  Moreover, the prior steps are the routine methodology of transposition, fragmentation, amplification, and sequencing as taught by Steemers et al. as described in the prior art based rejection below.    
Accordingly, Claim 118 is directed to patent ineligible subject matter.
Response to Applicant Arguments  
On page 12 of the March 10 Reply, Applicant first argues that “Claim 118 depends from, and thus includes all of the prior steps recited in, claim 111, which the Office has recognized as being patentable”.  This argument is not persuasive because there is no indication of record that Claim 11 is patentable.  
Applicant also argues that based on the arguments on pages 12-13 in traversal of the anticipation rejection of record, “the TSCs recited in claim 111 are novel and non-obvious over the cited publications”.  This argument is not persuasive for the reasons explained below against Applicant’s traversal.  
In light of the foregoing, this rejection is maintained.  

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 12, 15, 24, 28, 33, 37, 41, 109-115, 118-119 and 121-122 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Steemers et al. (US 9,074,251 B2; published 7 July 2015, effectively filed at least as of 5 April 2011) as evidenced by Chen et al. (WO 2017/015075 A1; published 26 January 2017, effectively filed 17 July 2015 with respect to Figures 2a and 2b as well as their related teachings based on provisional application 62/193,733; cited in IDS filed 10 March 2021).
This rejection has been previously presented and has been adjusted in light of amendments to the claims.  
As an initial matter, it is noted that Claim 1 does not require embodiments to have different first and second TBSs nor to have different transposases bound thereto.  Stated differently, embodiments of Claim 1 include those with the same TBS (at each TBS location) bound to the same transposase wherein dimerization/oligomerization of bound transposases (to form “synaptic complexes”) results in concatemers formed by linking (i.e. “tethered”) thru the transposases (in “synaptic complexes”).
Steemers et al. teach a plurality of transposons comprising a linear linker with a first and second ends, with a double-stranded transposase recognition site (TRS) at each as well as barcode sequences internal to the first and second ends (see e.g. Fig. 1A, top, as well as col. 1, lines 58-61, and col. 13, lines 26-28).  Steemers et al. teach the TRSs of their transposons as bound to transposases such as Tn5, MuA, Tn552, Tn7 and Tn3 (see col. 13, line 42, to col. 14, line 19), where the transposon corresponds to “a first artificial nucleic acid” of instant Claim 1 and each TRS bound transposase corresponds to half of each of “a first synaptic complex” and “a second synaptic” complex of instant Claim 1.  
Steemers et al. further teach that “[i]n some embodiments, conditions for insertion of transposon sequences are sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence” (emphasis added; see col. 22, lines 1-4), which would be understood by the skilled artisan as indicating that other embodiments of the teachings of Steemers et al. include concatemers of their transposons via dimerization/oligomerization of the TRS bound transposases.  This determination is supported by the fact that the above teaching by Steemers et al. is not the same as the following alternate wordings:
--conditions for insertion of transposon sequences are sufficient to remove the likelihood of forming concatemeric complexes comprising a transposase associated with more than one transposon sequence--,
--conditions for insertion of transposon sequences are sufficient to reduce the likelihood of forming dimeric complexes comprising a transposase associated with more than one transposon sequence-- and 
--conditions for insertion of transposon sequences are sufficient to remove the likelihood of forming dimeric complexes comprising a transposase associated with more than one transposon sequence--, 
where “likelihood” is reasonably understood as referring to ‘probability’ or to ‘something being likely’ (such that reducing the probability of forming complexes is not the same as removing the probability/possibility of forming complexes) and “concatemeric” is reasonably understood as referring to ‘multiple copies’ (i.e. two or more copies) rather than limited to ‘two copies’.  Moreover, the interpretation of “concatemeric” as referring to ‘multiple copies’ is also consistent with Steemers et al.’s word choice of “a transposase associated with more than one transposon sequence” (emphasis added) rather than --a transposase associated with two transposon sequences”.  
So based on Steemers et al.’s disclosure, and in a plurality of Steemers et al. transposons, there remains the likelihood of concatemers of a central transposon (as a first copy), with first and second transposase bound TRS ends as explained above, with a second copy of the transposon linked to the first end via dimerization/oligomerization of the TRS bound transposases in the two copies, where the second copy is “a second artificial nucleic acid” of Claim 1 and the dimerized/oligomerized transposases are “a first synaptic complex” of Claim 1.  Also in a plurality of Steemers et al. transposons, there will be a third copy of the transposon linked to the second end of the first copy via dimerization/oligomerization of the TRS bound transposases in the first and third copies, where the third copy is “a third artificial nucleic acid” of Claim 1 and the dimerized/oligomerized transposases are “a second synaptic complex” of Claim 1.  
The above arrangement of three copies of the Steemers et al. transposon is encompassed by Claim 37.  
The above arrangement also comprises a fourth copy of the transposon linked to either the distal (transposase bound) TRS end of either the second copy or the third copy via dimerization/oligomerization with the TRS bound transposase at an end of the fourth copy, which dimer/oligomer is “one or one or more additional synaptic complexes, each additional synaptic complex comprising a pair of oligomerized transposases” in Claim 41. 
The above described concatemerization of a plurality of transposons is further evidenced by Chen et al., who teach dimerization of transposases bound to their recognition sequences (see Fig. 2a) prior to binding to a target genomic DNA (see Fig. 2b).  The transposase recognition sequences as part of hairpins (in Figs. 2a and 2b) corresponds to the teachings of Steemers et al. at col. 13, lines 26-28 (a “transposase recognition site can include two complementary nucleic acid sequences, e.g., [ ] a hairpin nucleic acid”).  Moreover, Chen et al. teach the use of Tn3, Tn5, and Tn7 (see e.g. pg 15, second full ¶ of provisional application 62/193,733) and other transposases in common with Steemers et al. and the instant application. 
Regarding Claim 5, Steemers et al. teach embodiments where “[t]he linker can comprise, for example, one or more of [ ] a non-nucleotide chemical moiety, a nucleotide analogue, amino acid, peptide, polypeptide, or protein” (emphasis added; see col. 15, lines 10-13), which is “a covalent bond resulting from a conjugation reaction that does not form a phosphodiester bond” in Claim 5.. Additionally regarding Claim 12, the peptide bonds in the peptide or polypeptide of Steemers et al. is the product of a condensation reaction.  
Regarding Claim 15, and as explained above, Steemers et al. teach a barcode sequence, which is “an identifiable sequence tag (IST) of Claim 15.  This also applies to Claim 113 as discussed below.
Regarding Claim 24, and as explained above, Steemers et al. teach use of Tn5, MuA and Tn3 transposases, which corresponds to “transposases of the first pair and[ ] the second pair are Tn3, Tn5, [ ] Mu” as listed in Claim 24. 
Regarding Claim 28, Steemers et al. teach their transposons as “associated with an affinity tag” and “the affinity tag is associated with a protein that targets specific nucleic acid sequences” (see col. 7, lines 4-7), which is “a targeting moiety” of Claim 28. 
Regarding Claim 33, Steemers et al. teach their transposons as having two double-stranded ends, each with a TRS, which has at least a 3’-OH moiety, which is “a conjugating moiety” of Claim 33. 
Regarding Claims 109-112, 118 and 121, Steemers et al. teach their claim 1 (see col. 35-36), directed to 
“[a] method of sequencing a target nucleic acid, comprising:
(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a plurality of the transposons are inserted into the target nucleic acid,
wherein the transposons that are inserted into the target nucleic acid each comprise a first transposase recognition site, a second transposase recognition site, and a barcode pair,
wherein the barcode pair comprises a first barcode sequence, a second barcode sequence and a linker comprising a fragmentation site disposed between the first and second barcode sequences, wherein the first barcode sequence comprises a first strand and a second strand that is not complementary to the first strand of the first barcode sequence,
wherein the barcode pair is disposed between the first and second transposase recognition sites [which is step (a) in Claims 109 and 111];
(b) fragmenting the target nucleic acid at the fragmentation sites thereby preparing a library of template nucleic acid fragments [which is step (b) in Claims 110 and 111];
(c) obtaining sequence reads from the nucleic acid fragments [which is steps (c) and (e) in Claim 111]; and
(d) assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair [which is the “analyzing” in Claims 118 and 121].
Further regarding step (c) in Claim 111 and Claim 113, the teachings of Steemers et al. as applied to Claim 5 above are re-emphasized.  The “obtaining sequence reads” as taught by Steemers et al. (and applied in the preceding paragraph) would necessarily have included their barcodes as applied against Claim 5 above.  
Further regarding step (b) in Claims 110 and 111 as well as Claim 112, Steemers et al. teach “methods also include ligating a first primer site to a first end of at least one fragmented nucleic acid. Some methods also include ligating a second primer site to the second end of the at least one fragmented nucleic acid” (see col. 3, lines 24-27).   
Further regarding step (d) in Claim 111, Steemers et al. teach “methods also include amplifying said at least one fragmented nucleic acid” (see col. 3, lines 28-29).   
Next, and regarding Claim 114, Steemers et al. teach “PCR or whole genome amplification (WGA)” (see Fig. 9 and col. 8, lines 43-46).   
Regarding Claim 115, Steemers et al. teach sequencing by synthesis (see col. 26, lines 25-46) and “sequencing by ligation techniques” (see col. 27, lines 8-9) and nanopore sequencing (see col. 27, lines 17-18).  
Regarding Claim 119, Steemers et al. teach “[i]n some embodiments, the target nucleic acid comprises genomic DNA” (see col. 3, lines 39-40).   
Last regarding Claim 122, and as shown above with respect to claim 1 of Steemers et al., step (a) therein is “contacting a target nucleic acid with a plurality of transposons under conditions such that a plurality of the transposons are inserted into the target nucleic acid” (emphasis added), which is a combination of the plurality of transposons with a target nucleic and additional reagents to form a reaction mixture that is a “kit” of Claim 122. 
In light of the foregoing, Steemers et al. anticipate Claims 1, 5, 15, 24, 28, 33, 37, 41, 109-112, 114-115, 118-119 and 121-122.
Response to Applicant Arguments  
On pages 12-13 of the March 10 Reply, Applicant first reviews the rejection and Claim 1, followed by opining that “the TSC of claim 1 is a trimeric structure comprising three artificial nucleic acids joined by a pair of synaptic complexes” (all emphasis in the original).  While Applicant acknowledges that Steemers et al. teach “[i]n some embodiments, conditions for insertion of transposon sequences are sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence”, Applicant nonetheless argues that 
“[a]t most, [ ] Steemers describes the possible linkage of two transposon sequences by a transposase.  Nowhere does Steemers disclose that preparation or observation of a complex that includes three artificial nucleic acids joined by a pair of synaptic complexes” (emphasis in the original).  

This argument is not persuasive because with their statement that “[i]n some embodiments, conditions for insertion of transposon sequences are sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence”, Steemers et al. necessarily disclose (to a skilled artisan) other embodiments, where “conditions for insertion of transposon sequences are [not] sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence”.  This disclosure is not limited to “[a]t most, [ ] the possible linkage of two transposon sequences by a transposase”, as Applicant argues.  Moreover, Applicant’s argument based on three artificial nucleic acids joined by a pair of synaptic complexes is not persuasive given the explanation regarding “concatemeric” as explained in the statement of rejection above.  
Applicant next argues that Steemers et al. “only alludes to a likelihood of forming concatemeric complexes not a certainty” (emphasis in the original).  This argument is not persuasive because it is not supported by Steemers’ statement that “[i]n some embodiments, conditions for insertion of transposon sequences are sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence”.  That statement discloses an unambiguous certainty of “some embodiments” where “conditions for insertion of transposon sequences are sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence”.  Given the statement that ‘some embodiments are X’, a skilled artisan would understand the statement ‘some embodiments are not X’ is a logical conclusion therefrom.  And by extension, given the statement that ‘some embodiments reduce the likelihood of X occurring’, a skilled artisan would understand the statement ‘some embodiments do not reduce the likelihood of X occurring’ as a logical conclusion.  
Based on the above, Steemers et al. disclose (to a skilled artisan) other embodiments, where “conditions for insertion of transposon sequences are [not] sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence”, which complexes include at least one which has three double stranded nucleic acids joined by two synaptic complexes as claimed.
In light of the foregoing, Applicant’s arguments are not persuasive, and this rejection is maintained.  

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al. as applied to Claims 1, 5, 15, 24, 28, 33, 37, 41, 109-112, 114-115, 118-119 and 121-122 under 35 U.S.C. 102(a)(1) and 102(a)(2) above, and further in view of Heredia et al. (US 2010/0298170 A1; published 25 November 2010) and Green et al. “Insertion site preference of Mu, Tn5, and Tn7 transposons.” Mobile DNA 2012 3:3).
As an initial matter, all three documents relate to the production and use of transposons as a common field of endeavor. 
The teachings of Steemers et al. have been described above.  Their teachings regarding their linker between two TRSs that bind transposases include the following:
“Linkers
Some embodiments include transposon sequences comprising a first barcode sequence and a second barcode sequence having a linker disposed therebetween. [ ] The linker can comprise, for example, one or more of a nucleotide, a nucleic acid, a non-nucleotide chemical moiety, a nucleotide analogue, amino acid, peptide, polypeptide, or protein. “ (emphasis added; see col. 15, lines 4-13).

They do not teach different pairs of transposases on the two ends of their transposons.  
Heredia et al. teach embodiments wherein 
“one or more transposases can be tethered together. The one or more transposases can be tethered together by one or more tethering element such as antibodies, oligonucleotides, peptides, synthetic linkers, biopolymers, a biotinylation/streptavidin linker, and combinations thereof. 
In an embodiment, multiple transposases can be tethered together for example, for the purpose of having the transposases insert transposons near each other in the target polynucleotide to be further characterized.  [ ] Tethering units can be directly or indirectly linked to the transposases for example via an oligonucleotide, peptide, or synthetic linker or biopolymer. [ ] Embodiments where the transposases are tethered allow greater control of the spacing between the transposons inserted into the target polynucleotide and; thus, improve the ability to amplify or otherwise characterize the region of the target polynucleotide effectively” (emphasis added; see pg 4, ¶¶0039-0040).  

It would have been obvious to one having ordinary skill in the art at the time of the invention that the “tethering” of two transposases taught by Heredia et al. is analogous to the linking of two transposases in the transposon of Steemers et al. 
Green et al. teach the insertion site preferences of Mu, Tn5 and Tn7 transposons (see title and abstract) as well as the insertional bias of the three transposons (see pg. 3, Figure 1, and pg 5, Figure 3).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the transposon of Steemers et al. by altering the TRSs at the two ends so as to bind two different transposases, such as Tn5 and Tn7 while retaining the tethering of transposases as taught by Heredia et al., with the reasonable expectation of successfully combining the insertional bias of the two transposases to allow greater control of the targeting of nucleic acid sequences and thus improve the ability to characterize the region of a target polynucleotide more effectively (in a manner analogous to the control of spacing between transposases taught by Heredia et al.), such as by the sequence preference of Tn5 and Tn7 as taught by Green et al., without surprising or unexpected results.  
Additional rationales for the modification to use two different transposases are provided by the skilled artisan’s recognition of the change as simple substitution of one known prior art element (such as Tn5 or Tn7 transposase bound to its TRS) for the other, or another, transposase bound to its TRS on the transposon of Steemers et al. to obtain predictable results; and as simple use of a known technique (insertion site preferences of known transposases as taught by Green et al.) to improve the similar (tethered transposases of Steemers et al. and Heredia et al.) product to impart the same site preferences.  
It is noted that with the modification to have two different transposase bound TRS ends in a transposon, a plurality of them would still concatemerize as explained above with respect to Steemers et al. albeit with dimerization/oligomerization that is specific to each end of a transposon.  
Response to Applicant Arguments  
On page 14 of the March 10 Reply, Applicant first argues that the trimeric structure encompassed by Claim 1 “is nowhere disclosed by Steemers”.  This argument is not persuasive for the reasons explained above with respect to the anticipation rejection. 
Applicant next argues that “Steemers teaches that it is desirable to ‘to reduce the likelihood of forming [dimeric] concatemeric complexes” (underlining and insertion of “dimeric” by Applicant).  This argument is not persuasive because Applicant’s assertion of desirability is not found in the statement by Steemers et al. (as discussed in the anticipation rejection above).  Thus, the assertion appears to be no more than Applicant’s subjective interpretation.  
The apparent limitation of “concatemeric” to be “dimeric” by Applicant is an additional example of subjective interpretation that is not persuasive.  
Applicant further argues that “Steemers [ ] does not provide any motivation for a skilled artisan to generate TSC falling within the scope of present claim 1” and that “a person of ordinary skill in the art would have been dissuaded from attempting to produce the presently claimed TSCs”.  This argument is not persuasive because it appears to be directed to the anticipation rejection addressed above rather than the instant obviousness rejection, which is based on the obviousness of altering the TRSs of Steemers et al. at the two ends so as to bind two different transposases, such as Tn5 and Tn7 while retaining the tethering of transposases as taught by Heredia et al., all without affecting the remaining full range of embodiments disclosed by Steemers et al., which would be understood and practiced by an artisan having ordinary skill without surprising or unexpected effects arising from the singular alteration.    
Last, Applicant argues that the teachings of Heredia et al. and Green et al. do not remedy the deficiencies of Steemers et al.  This is not persuasive because the alleged deficiencies have been fully addressed above.  
In light of the foregoing, this rejection is maintained.  

Double Patenting – Withdrawn and New 
In light of amendments to Claim 121, the previous advisory to Applicant has been withdrawn.  
In light of claim amendments, the previous provisional rejection of Claims 1, 5, 12, 23-24, 28, 33, 37 and 41 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 18, 24 and 26 of copending Application No. 16/486,091 (reference application) has been withdrawn.
In light of claim amendments, the previous provisional rejection of Claims 109-115, 118-119 and 121 on the ground of nonstatutory double patenting as being unpatentable over claims 41-42 and 49-50 of copending Application No. 16/486,091 (reference application) has been withdrawn.
In light of claim amendments, the previous provisional rejection of Claim 122 on the ground of nonstatutory double patenting as being unpatentable over claims 55 and 56 of copending Application No. 16/486,091 (reference application) has been withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejections have not been previously presented and are necessitated by amendment of the copending claims.  

Dependent Claim 109 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 and 26 of copending Application No. 16/486,091 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 of the reference application renders instant Claim 109 obvious.  
While instant Claim 109 depends from instant Claim 1, copending claims 24 and 26 depend from copending claim 1.  
Instant Claim 109 is directed to a method comprising combining a TSC of instant Claim 1 with a target nucleic acid.  Figure 14 of the instant application is described as illustrating “a target DNA that has been [ ] bound by TSCs” (see pg 12, lines 31-33), and a reproduction of Figure 14 is as follows:

    PNG
    media_image2.png
    253
    336
    media_image2.png
    Greyscale

where 1001 indicates a TSC bound to DNA 1002.  The TSC is encompassed by instant Claim 1.  As depicted above, the TSC is in contact with the DNA at five sites, with each site bound by a pair of oligomerized transposases (at a double-stranded transposase binding site, or TBS).  And while instant Claim 1, and therefore Claim 109, encompasses a TSC with three artificial nucleic acids, the embodiment depicted above has six artificial nucleic acids in the TSC, each of which is linked to the DNA through a transposase at a TBS.  
Copending claim 1 encompasses a reagent with “a water soluble multivalent core”, that is “a nucleic acid” as presented in claim 24 and “a DNA” as presented in claim 26, which corresponds to the “target nucleic acid” of instant Claim 109.  
The reagent of copending claim 1 also comprises three “artificial nucleic acid[s}”, each comprising an end with a double-stranded TBS.  The three “artificial nucleic acid[s}” correspond to the three artificial nucleic acids in the TSC of instant Claim 109.  
The artificial nucleic acids of copending claim 1 are also “linked to the soluble multivalent core [i.e. DNA of copending claim 26] via the three linkage sites”, where page 6, lines 10-29 of the copending reference application defines “multivalent core” as containing “more than two linkage sites that are capable of being linked to a nucleic acid that includes a TBS”, and each linkage site “may be linked [ ] non-covalently” to the nucleic acid that includes a TBS.  A non-covalent linkage encompasses a linkage through a TBS as depicted above. 
It would have been obvious that preparation of a reagent of copending claims 1, 24 and 26 encompasses embodiments within the scope of instant Claim 109.  Stated differently, preparation of a reagent of copending claims 1, 24 and 26 encompasses embodiments that anticipate instant Claim 109.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Dependent Claims 110-115, 118-119 and 121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 and 26 of copending Application No. 16/486,091 (reference application) in view of Steemers et al. as applied to Claims 110-115, 118-119 and 121 under 35 U.S.C. 102(a)(1) and 102(a)(2).  
The teachings of copending claims 1, 24 and 26 have been described above.  Those claims do not disclose “fragmenting” target nucleic acids as encompassed by instant Claims 110-115, 118-119 and 121; and do not disclose “selecting”, “amplifying” and “sequencing” as encompassed by instant Claims 111, 113-115, 118-119 and 121.
The teachings of Steemers et al. have been described above.  Their teachings regarding instant Claims 110-115, 118-119 and 121 are re-emphasized.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to fragment (and then “select”, “amplify” and “sequence” nucleic acid fragments as taught by Steemers et al.) the target nucleic acid bound to the artificial nucleic acids of copending claims 1, 24 and 26 with the reasonable expectation of successfully using the “multivalent transposase reagent” of claims 1, 24 and 26 for their intended purpose without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 15, 23-24, 28, 37, 41, and 122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 and 26 of copending Application No. 16/486,091 (reference application) as applied to instant Claim 109 above, as well as copending Claims 11 and 55, and as supported by the disclosure of the reference application (see MPEP 804II.B.2.(a) Construing the Claim Using the Reference Patent or Application Disclosure).  
To identify support, 
“those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application)” (Ibid).  

Additionally, 
“[t]he portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed” (Ibid).  

As described above, copending claim 1 is directed to a reagent comprising three artificial nucleic acids, each having an end comprising a double-stranded TBS.  The reference application discloses that “[i]n some embodiments, the artificial nucleic acids include a TBS at each terminus separated by one or more intervening linker segments” (emphasis added) and that “[i]n some embodiments, such artificial nucleic acids can be linked to a multivalent core” (see pg 12, lines 31-34).  The reference application further discloses “an artificial nucleic acid that includes a first end comprising a first TBS, a second end comprising a second TBS, and a linking segment disposed between the first TBS and the second TBS” (emphasis added; see pg 39, lines 25-27).  These disclosed embodiments of artificial nucleic acids correspond to the three artificial nucleic acids of instant Claim 1 (where the first of the three has two ends, each comprising a TBS, with a linking segment disposed between the two ends).  
Regarding transposases in instant Claim 1, copending claim 11 presents “(i) first, second, and third transposases bound to the TBS of the first, second, and third artificial nucleic acids” and the reference application discloses that “the reagent [i.e. of copending claim 1] further includes first, second, and third transposases bound to the TBS of the first, second, and third artificial nucleic acids. [ ] When two or more transposases are bound to the reagent, they may form an oligomerized pair, e.g., at least two of the first, second, third[ ] transposases may form an oligomerized pair. In other embodiments, the first and second transposase form a first synaptic complex, and the third and fourth transposase form a second synaptic complex” (emphasis added; see pg 2, lines 23-30), where the two synaptic complexes correspond to the synaptic complexes of instant Claims 1 and 37.
Regarding “linking segment”, the reference application discloses the term as including “a nucleic acid” (see pg 6, lines 1-4), which corresponds to instant Claim 5, part (i).  
The reference application disclosure also teaches that “the linking segment may include an identifiable sequence tag (IST)” (see pg 14, lines 38-41), which corresponds to instant Claim 15. 
Regarding different transposases in instant Claim 23 and those recited in instant Claim 24, the reference application discloses different transposases and cognate TBSs that include embodiments of Claim 24 (see pg 15, lines 37-41; pg 16, line 10, to pg 23, line 37).  
Regarding a transposase operably linked to a target moiety in instant Claim 28, the reference application discloses “[i]n some instances, a transposase may be operably linked to a targeting moiety” (see pg 16, lines 1-8).  
Regarding one or more additional synaptic complexes in instant Claim 41, copending claim 11 presents “(ii) a fourth linkage site in the water soluble multivalent core and a fourth artificial nucleic acid comprising a first end comprising a double-stranded TBS and being linked to the soluble multivalent core via the fourth linkage site”, as depicted in Figure 8 of the reference application above.  
Regarding a kit of instant Claim 122, copending claim 55 presents a kit comprising the reagent of copending Claim 1.  
In light of the foregoing, the “multivalent transposase reagent” and “kit” of copending claims 1, 11, 24, 26 and 55 anticipate the “tethered synaptic complex” of instant Claims 1, 5, 15, 23-24, 28, 37, 41, and 122. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant Arguments  
On page 14 of the March 10 Reply, Applicant traverses the above provisional rejections without substantive arguments, as addressed in the Bona Fide Amendment section above.  The traversal is not persuasive for the reasons explained therein . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635